Title: To George Washington from Benjamin Bogardus, 15 April 1782
From: Bogardus, Benjamin
To: Washington, George


                        
                            Sir
                            Camp Near Pumpton 15th April 1782
                        
                        my present state of health and domestick Concerns Renders it Absolutely Necessary for me to Retire from
                            Service, however Disagreeable a step of that kind is to my feelings in applying to your Excellency at this season. yet
                            trust will Obtain your Consent. I am with Respect your Excellencys Most Obt Humble Servt
                        
                            Benjamin Bogardus
                        
                    